Citation Nr: 0215379	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  02-00 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for a back disability 
for accrued benefits purposes.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARINGS ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to March 
1946, and died in April 2000.  The appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision that denied 
service connection for the cause of the veteran's death.  

In January 2002, a Decision Review Officer denied a claim for 
dependency and indemnity compensation (DIC) benefits pursuant 
to 38 U.S.C.A. § 1318 (West 1991 & Supp. 2002).  Since this 
matter was not developed or certified for appeal, it is 
referred to the RO for appropriate action.  The Board notes 
that there is currently a stay on all cases pertaining to DIC 
under 38 U.S.C.A. § 1318 regarding whether benefits could be 
paid if the veteran was "entitled to receive" total 
compensation benefits for ten years prior to death.



FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for PTSD, evaluated as 70 percent disabling; 
and for appendectomy scar, evaluated as noncompensable.  A 
total rating based on individual unemployability due to 
service-connected disability had also been granted, effective 
January 1999.

2.  Competent evidence of record establishes that the veteran 
died in April 2000 of cardiopulmonary arrest due to or as a 
consequence of pneumonia, with chronic obstructive pulmonary 
disease as a significant condition contributing to death.  

3.  A lung disability was first manifested many years after 
service, and is not shown to be related to any incident of 
service.

4.  There is no competent medical evidence linking the 
veteran's lung disease, which was first manifested many years 
after service, to service or his service-connected 
disabilities, including PTSD, nor is there competent medical 
evidence establishing that his service-connected disabilities 
played any role in his death.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to, the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the appellant and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
claimant in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  A rating decision apprised the appellant of the 
reasons and bases for the VA decision.  A statement of the 
case apprised her of the law applicable in adjudicating the 
appeal.  The correspondence reflects that the appellant's 
representative received a copy.  The Board notes that by 
letters dated in January and February 2001, the RO advised 
the appellant of the action required by her, and the VA 
development activity.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the VA's duty to notify the appellant of the 
information and evidence necessary to substantiate her claim, 
as well as the actions expected of her and the VA would 
provide, have been met.  See Quartuccio v. Prinicipi, 16 Vet. 
App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
appellant has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains private and VA clinical opinions as to the cause of 
the veteran's death.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the appellant 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West Supp. 2002).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

At the time of the veteran's death, service connection was in 
effect for PTSD, evaluated as 70 percent disabling, and for 
an appendectomy scar rated as noncompensable.  A total rating 
based on individual unemployability due to service-connected 
disability had also been granted, effective January 1999.

The death certificate indicates that the veteran was 76 years 
old when he died in April 2000 of cardiopulmonary arrest due 
to pneumonia, as a consequence of head and neck carcinoma.  
It was indicated that chronic obstructive pulmonary disease 
was a significant condition contributing to the veteran's 
death, but not related to it.  

The evidence in support of the appellant's claim consists of 
her statements, including her testimony at two hearings and 
medical opinions concerning the cause of the veteran's death.  
Initially, the Board notes that it has been argued on behalf 
of the appellant that the veteran developed pneumonia because 
his resistance was down and that his service-connected 
psychiatric disability affected his physical health, 
including his heart disease.  

In a statement dated in December 1995, L.D.B., M.D., related 
that he saw the veteran for chronic pain syndrome due to back 
and knee problems.  The physician noted that the veteran was 
under quite a bit of stress from this and other problems, 
such as PTSD, and that made living with his present problems 
markedly more difficult.  

In June 2000, M.K. Zahra., M.D., reported that the veteran 
had suffered from PTSD for many years.  Dr. Zahra stated that 
the veteran had been diagnosed with head and neck cancer that 
was treated surgically on a curative basis.  He noted that 
the veteran was having no evidence of recurrent or metastatic 
carcinoma.  However, he added that "in view of his overall 
medical condition that was complicated with his known post-
traumatic stress disorder, his health continued to decline" 
and he died in April 2000 of cardiopulmonary arrest.  It was 
the opinion of Dr. Zahra that the veteran's death was not 
related to cancer but was due to his continued weakened 
medical condition and the deterioration of his 
cardiopulmonary system.  

In a statement dated in August 2000, Dr. Zahra commented that 
he had reviewed the veteran's records and believed that it 
was at least possible that the disability causing or 
contributing to the veteran's death was caused by PTSD that 
began or worsened during service.

The evidence against the appellant's claim consists of the 
service and post-service medical records, the death 
certificate and the opinion of a VA physician.  The Board 
points out that the service medical records are negative for 
complaints or findings concerning any disability involving 
carcinoma or the lungs.  Similarly, there is no clinical 
evidence of any carcinoma or pulmonary disorder for many 
years following the veteran's discharge from service.  

In July 2001, a VA physician reviewed the veteran's chart and 
the letter from Dr. Zahra.  He noted that the veteran was 
admitted to the hospital with pneumonia that resulted in 
respiratory arrest.  He added that the cardiac arrest was 
subsequent to a respiratory failure as a result of pneumonia.  
He opined that he did not believe that the veteran's cardiac 
arrest was related to PTSD.  The physician commented that it 
was evident from the chart that the veteran had severe 
hypoxia as a result of pneumonia, which was a terminal event 
leading to cardiac arrest.

It is clear that the veteran's death was due to a pulmonary 
disorder.  The fact remains that the only medical evidence 
supporting the appellant's claim is the August 2000 statement 
from Dr. Zohra that concludes that it is "possible" that 
the disability causing or contributing to the veteran's death 
was caused by PTSD.  No basis for this opinion was provided.  
It is significant to observe that the opinion of the VA 
physician in July 2001 took into account the conclusion from 
the veteran's private physician.  The VA physician 
specifically concluded that the cardiac arrest was not 
related to the veteran's service-connected PTSD.  There is no 
medical evidence of record to support the appellant's 
allegation that the veteran's PTSD impacted on his physical 
condition or accelerated his death.  The Board finds that the 
opinion of the VA physician is of greater probative value 
than that of the private physician and the statements of the 
appellant.  He provided a rationale for his opinion.  There 
is no competent evidence which relates the service-connected 
appendectomy scar to the cause of the veteran's death, or as 
contributing thereto.  The Board concludes, accordingly, that 
the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

By rating decision dated in July 2001, the RO denied the 
appellant's claims for service connection for a back 
disability and an increased rating for PTSD for purposes of 
accrued benefits.  She submitted a notice of disagreement 
with this determination later that month.  A statement of the 
case has not been issued with regard to these matters.  Where 
a statement of the case has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral to the RO is required by the Board.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the claims for service connection for a back 
disability and an increased rating for PTSD for purposes of 
accrued benefits are REMANDED for the following:

The RO should address the claims for 
service connection and for an increased 
rating for purposes of accrued benefits.  
If either benefit sought is not granted, 
the RO should issue a statement of the 
case.  All pertinent laws and regulations 
pertaining to claims for service 
connection and an increased rating, as 
well as those applicable to claims for 
accrued benefits purposes, should be set 
forth in the statement of the case.  If, 
and only if, the appellant submits a 
timely substantive appeal, the case 
should be returned to the Board in 
accordance with appellate procedures.  
The purpose of this remand is to ensure 
due process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



